        Case 7:20-cr-00097-VB Document 22 Filed 02/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                     x

 UNITED STATES OF AMERICA                           INFORMATION

             V. -                        20 Cr

 JAVIER ENRIQUE DA SILVA ROJAS,
 a/k/a "Javier Da Silva/"


           Defendant.
                                     x



                               COUNT ONE

                              (Kidnapping)

     The United States Attorney charges :


     1. From on or about January 28, 2019 to on or about


January 29, 2019, in the Southern District of New York and


elsewhere/ JAVIER ENRIQUE DA SILVA ROJAS/ a/k/a "Javier Da


Silva/// the defendant, unlawfully seized/ confined, inveigled/


decayed/ kidnapped, abducted and carried away and held for


ransom and reward and otherwise/ a person when the person was

willfully transported in interstate and foreign commerce, and


the defendant traveled in interstate and foreign commerce and


used the mail and any means/ facility/ and instrumentality of


interstate and foreign commerce in committing and in furtherance


of the commission of the offense/ to wit/ DA SILVA ROJAS


kidnapped a woman/ Valerie Reyes (the "Victim")/ in New


Rochelle, New York, bound her feet and hands, placed packing
       Case 7:20-cr-00097-VB Document 22 Filed 02/05/20 Page 2 of 3



tape over her mouth/ put her in a suitcase/ and transported her


to Greenwich/ Connecticut/ where he disposed of her body.


       (Title 18, United States Code/ Section 1201 (a) (D.)




                                       GEOFFR©T- $. BERMAN
                                       United States Attorney
Case 7:20-cr-00097-VB Document 22 Filed 02/05/20 Page 3 of 3



         Form No. USA-33S-274 (Ed. 9-25-58)




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK



               UNITED STATES OF AMERICA

                            V.



            JAVIER ENRIQUE DA SILVA ROJAS/
               a/k/a UJavier Da Silva,"


                                         Defendant



                      INFORMATION

                         20 Cr.


              (18 U.S.C. § 1201(a)(1) .)


                  GEOFFREY S. BERMAN
                United States Attorney
